Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/01/20, 05/29/19, 12/07/18 and 11/07/18 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Response to Arguments
Applicant’s arguments, see Pages 5-7, filed 01/25/2012, with respect to the rejections under 35 USC 112 have been fully considered and are persuasive.  The 112 rejections of the claims have been withdrawn. Claims 21, 23-26, 28-31, 33-36 and 38-40 are in condition for allowance as a result of the amendments to the claims.

4.) Allowable Subject Matter
Claims 21, 23-26, 28-31, 33-36 and 38-40 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Claim 21, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image shooting apparatus comprising:
circuitry configured to associate a stabilization information to the moving image in a case where a stabilization process has been applied to the moving image to produce a stabilized image, and 
to generate a reverse-stabilized image based on the stabilization information and the stabilized image,
wherein the reverse-stabilized image has a larger degree of movement than the stabilized image.”

Dependent Claims 23-26 and 28-30 are also allowed due to their dependence on allowed independent claim 21. 

With regard to independent Claim 31, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “An image shooting method comprising: 
associating, by circuitry, a stabilization information to the moving image in a case where a stabilization process has been applied to the moving image to produce a stabilized image; and
generating, by the circuitry, a reverse-stabilized image based on the stabilization information and the stabilized image,
wherein the reverse-stabilized image has a larger degree of movement than the stabilized image.”

Dependent Claims 33-36 and 38-39 are also allowed due to their dependence on allowed independent claim 31. 


Regarding independent Claim 40, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitations to the claim that includes, “A non-transitory computer-readable medium storing instructions that, when executed by a processor associated with an image shooting device, cause the image shooting device to perform operations comprising:
associating, by circuitry of the image shooting device, a stabilization information to the moving image in a case where a stabilization process has been applied to the moving image to produce a stabilized image; and
generating, by the circuitry, a reverse-stabilized image based on the stabilization information and the moving image,
wherein the reverse-stabilized image has a larger degree of movement than the stabilized image.”

The following are the closest prior-art of record:

Wilson (US Pub No.: 2009/0079842A1) discloses an image processing system and method for recording the adjustment of the image during image stabilization. The system comprises an image capturing device for capturing an image and generating image data of the image, an image adjusting device for adjusting the image by processing the image data, and an image adjustment-recording device for recording the adjustment of the image implemented by the image adjusting device and generating at least one image attachment associated with the image and corresponding to the adjustment.

Williams (US Pub No.: 2013/0235220A1) discloses an imaging system, intentional scene motion across the image detector from frame-to-frame, and more particularly where the rate of intentional scene motion is "decoupled" from smearing of the scene in the detected image by applying the intentional scene motion in the interval between frames to produce the intentional scene motion in a discrete step across the image detector from frame-to-frame. The intentional scene motion may be quantized or provided as a sub-pixel dither signal to control the sub-pixel phase frame-to-frame. In register/sum applications, this substantially eliminates misregistration of the images and may allow for super-sampling of the images onto a higher resolution grid. The ability to decouple intentional scene motion from smearing and to control the sub-pixel phase defines a new trade space that relaxes the limitations on intentional scene motion across the image detector.

Yang et al. (US Pub No.: 2006/0158524A1) disclose a digital video image stabilization method features scene change detection, adaptive stabilization in two dimensions, prevention of accumulated-compensation saturation, multi-resolution motion estimation, and compatibility with MPEG video encoding standards. The method uses block-based motion estimation on a selected set of macroblocks, which generates and validates a set of motion vectors, to determine how a digital camcorder or other video recording device is moving; accumulates motion data to estimate and preserve overall motion due to panning while eliminating small variations due to shaking; and resets its accumulated motion data when it detects a scene change. The method uses this information to select a sub-image from a larger image for the selected video frame. When one or more edges of the sub-image approach the edges of the larger image, the method reduces its correction factor to transition smoothly to a faster pan and prevent saturation. 

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697